Citation Nr: 0510194	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 until 
February 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In his January 2004 substantive appeal, and again in 
correspondence dated in May 2004, the veteran expressed a 
desire for a hearing before a Veteran's Law Judge sitting at 
the Cleveland RO.  A hearing was scheduled for March 15, 
2005.  The claims folder documents that he cancelled that 
hearing in advance.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After reviewing the claims file, the Board finds that 
additional development is required in order to satisfy the 
duty to assist as set forth under the VCAA.  Specifically, in 
a statement accompanying the veteran's January 2004 
substantive appeal, the veteran states that progress notes 
dated in October 2003 from the VA Medical Center in Toledo, 
Ohio, establish that his disabilities are totally disabling.  
However, no VA records dated in October 2003 are of record.  
In fact, as indicated in the statement of the case, the VA 
outpatient treatment records only date to September 2003.  

Because the veteran has identified potentially outstanding VA 
treatment records pertinent to his claim, VA must undertake 
efforts to acquire such documents.  Accordingly, this case is 
REMANDED to the RO for the following actions.

1.  The RO should take all necessary 
steps to obtain all outpatient treatment 
records of the veteran from the VA 
Medical Center in Toledo, Ohio, from 
October 2003 to the present, to include 
all progress notes.  If no such records 
are found, the claims file should 
indicate this fact.  

2.  Upon completion of the above, if 
additional evidence is received, then the 
RO must readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




